      Case
      Case 1:17-cv-02229-RMB-KNF
           1:17-cv-02229-RMB-KNF Document
                                 Document 100
                                          101 Filed
                                              Filed 03/03/20
                                                    03/03/20 Page
                                                             Page 11 of
                                                                     of 11

LAW OFFICE~ OF NOLAN KLEIN, P.A.                                         ATTORNEYS & COUNSELORS

5550 GLADES ROAD, SJfl(ggffl€ SDNY
BOCA RATON, FL 334
PH: (954) 745-0588   DOCUMENT
                        ELECTRONICALLY FILED
                                                                        MEMO ENDORSED
www.nklegal.com
                        DOC #·
                              •       A   ' .-   ' -   -.-:-::::
                                                                   fl           Ng)an Klein1 Esq.
                                                                                l,IP;n/nlnl,IP~ol   r~m

                        DATE FILED: -.J~Jf,,~,,,,_,

VIAECF
Honorable Judge Richard M. Berman
United States District Court
Southern District ofNew York
Daniel Patrick Moynihan Courthouse
500 Pearl St., Courtroom 17B
New York, NY 10007
                                                                                    ~
                  Re:    Fisher v. SD Protection Inc. tQate:
                         SDNY Case No. l:17-cv-022 9
                                                                    SOORD~
                                                                        J~ao         /'\,c~~, II.?<flt,..-,
                                                                                     1,.   . , ·          ,·   , U.S.D.J.

Dear Judge Berman,

        Defendants took no position in the appeal, and take no position with respect to the next
steps, except that they would not agree to pay any more (gross) than has already been agreed to.
Moreover, Defendant's counsel is now located in Florida and no longer actively representing
Defendants; to the extent Defendant's counsel is needed at the status conference, I respectfully
request leave to appear by telephone.

                                                   Respectfully Submitted,

                                                   Law Offices of Nolan Klein, P.A.

                                                   By:       Isl Nolan Klein
                                                            NOLAN KLEIN, ESQ.
                                                            (NK.4223)

NKK/amd
cc: Anne M. Seelig, Esq. and C.K. Lee, Esq. (via ECF)




                                  LAW OFFICES OF NOLAN KLEIN, P.A.
                                           www.nklegal.com
